                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GERALD LEN COOLEY,                                  Case No. 4:18-cv-00719-YGR (KAW)
                                   8                    Plaintiff,                           ORDER REGARDING 10/10/19 JOINT
                                                                                             LETTER RE: DEFENDANT
                                   9             v.                                          HOLCOMBE'S RESPONSES TO
                                                                                             REQUESTS FOR PRODUCTION
                                  10     GREG LEONARD, et al.,
                                                                                             Re: Dkt. No. 120
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On October 10, 2019, Plaintiff Gerald Len Cooley and Defendant Darryl Holcombe filed a

                                  14   joint letter pertaining to the sufficiency of Defendant’s responses to Plaintiff’s Requests for

                                  15   Production of Documents Nos. 1 and 3. (Joint Letter, Dkt. No. 120.)

                                  16          Upon review of the joint letter, and for the reasons set forth below, the Court denies

                                  17   Plaintiff’s request to compel supplemental responses.

                                  18          1. Timeliness of Initial Responses

                                  19          As an initial matter, Plaintiff contends that the responses were not timely served. (Joint

                                  20   Letter at 2.) Defendant argues that Plaintiff refused to grant a reasonable request for an extension

                                  21   of time, so he served timely objections on July 3, 2019 in order to preserve his objections, and

                                  22   supplemental responses were later served on August 6, 2019. Id. at 3.

                                  23          Now, Plaintiff asks that the Court require Defendant to furnish supplemental responses

                                  24   without objection. (Joint Letter at 3.) The Court declines to do so, because 1) the objections were

                                  25   preserved, and 2) the parties are encouraged to grant reasonable extensions to serve discovery

                                  26   responses. See Northern District Guidelines for Professional Conduct § 4.

                                  27          2. Request for Production No. 1

                                  28          Request No. 1 seeks documents pertaining to Plaintiff’s involvement in the murder
                                   1   investigation, including any investigative reports. (Joint Letter at 2.) Plaintiff argues that after

                                   2   reviewing the document production, no “comprehensive report authored by Holcombe concerning

                                   3   his analysis of the cellphone GPS location data” was included, despite the fact that an affidavit

                                   4   supporting a search warrant for Plaintiff’s cellphone stated that “Holcombe reported that

                                   5   Plaintiff’s and Larry Griffin’s cellphone GPS locations mirrored each other.” (Joint Letter at 2)

                                   6   (emphasis in original.)

                                   7          In response, Defendant states that the supplemental responses served on August 6, 2019

                                   8   included all documents responsive to the request, including Holcombe’s written digital forensic

                                   9   analysis of the cell site locations on the night of the murder, the phone records used to prepare the

                                  10   report, and an email from the Walnut Creek Police Department with information regarding

                                  11   Plaintiff’s cell phone. (Joint Letter at 3.) Defendant affirmatively states that “[a]ll reports by

                                  12   Holcombe relating to his analysis of the locations of Griffin’s phone and Cooley’s phone have
Northern District of California
 United States District Court




                                  13   been produced to plaintiff.” Id.

                                  14          The Court cannot require a party to produce documents that do not exist. Accordingly,

                                  15   Plaintiff’s request to compel supplemental responses to Request No. 1 is denied.

                                  16          3. Request for Production No. 3

                                  17          Request No. 3 seeks:

                                  18                  any and all digital cellphone data including in and out going phone
                                                      calls, text messages, GPS location data, deleted pictures, encrypted
                                  19                  messages, that were obtained and used in the course of the
                                                      investigation of Plaintiff Gerald Len Cooley Jr. as the accessor of
                                  20                  Larry Griffin in connection of the murder of Courtney Brown that
                                                      points to Plaintiff’s involvement or involvement is said murder, prior
                                  21                  to the submission of the warrant application to Contra Costa County
                                                      Superior Court Judge Lewis A. Davis by retired Walnut Creek Police
                                  22                  Detective William Jeha on September 22, 2016.
                                  23   (Joint Letter at 3-4)(emphasis omitted.)

                                  24          During the parties’ meet and confer on October 3, 2019, Plaintiff complained that the

                                  25   production did not include the GPS location data, specifically the latitude and longitude of the

                                  26   GPS coordinates. (Joint Letter at 4.) Defendant stated that his client was being sued in his

                                  27   individual capacity, so he is not in possession or control of the material, but that co-defendants

                                  28   Jeha and Leonard produced that information to Plaintiff already on a compact disc. Id. Defendant
                                                                                          2
                                   1   offered to provide a copy of the disc that he received containing the information sought, and

                                   2   Plaintiff confirmed that he had received that disc on October 8, 2019. Id. Plaintiff is not, however,

                                   3   satisfied with the formatting of that file, as it appears to be from an unknown source rather than T-

                                   4   Mobile, and is not bate stamped. Id.

                                   5             Defendant contends that he supplemented the document production by producing the disc,

                                   6   and, later, producing the file in its native format. (Joint Letter at 5.) He further argues that the fact

                                   7   that the document does not contain the information Plaintiff seeks does not obligate further

                                   8   supplementation, because Holcombe can only be expected to produce documents that are in his

                                   9   possession. Id. The Court agrees.

                                  10             Accordingly, Plaintiff’s request to compel supplemental responses to Request No. 3 is

                                  11   denied.

                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: November 6, 2019
                                                                                               __________________________________
                                  14                                                           KANDIS A. WESTMORE
                                  15                                                           United States Magistrate Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
